DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed January 27, 2021.
Claims 1-20 are pending in this case.  Claims 14-20 are withdrawn pursuant to a Requirement for Restriction issue April 20, 2020.  Claims 1, 6-9, and 13 are currently amended.  Accordingly, claims 1-13 are under examination in this case.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed January 27, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 6-9 and 13, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 6-9 and 13, as currently amended, have been withdrawn. 
Applicant's arguments filed January 27, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests a media interface aperture cover including a user interface component.
Examiner respectfully disagrees.
Fukatsu teaches a media interface aperture including a user interface component. (col 7 on 2-35, “An arrangement of display/input unit 11 will be described with reference to FIGS. 5A-5D. 
Kim discloses a media interface aperture cover. (abs “an interface connector cover opening and closing apparatus for mobile communication terminals that allows easy opening and closing of an interface connector cover”, par 15, 31, cl 1).
It would be obvious to one of ordinary skill in the art to combine Fukatsu with the cover of Kim in order to obtain a more durable product.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests the media interface aperture cover is configured to retract, causing the user interface component to become hidden or disabled when media is received through the media interface aperture.
Examiner respectfully disagrees.
Dines teaches the media interface aperture cover is configured to retract, causing the user interface component to become hidden or disabled when media is received through the media interface aperture. (abs, par 8, 17, 25 “retractable interface contact member 38 the capability to be substantially retracted into the housing 36 when it is desired that the stylus 28 be rotated to the hidden ornamental mode 34 when the stylus is not in use”, 28 “When the contact member 38 is not in use in the hidden ornamental mode 34 and is retracted substantially into the housing 36 the stop 48 is restrained by one end 52a of the slot 48 and when the contact member 38 and if fully extended in the interface engaging mode 31 the stop 48 is restrained by the other end 52b of the slot 50 to secure the contact member within the housing”)
Applicant argues regarding claim 13, as currently amended, that nothing in the cited references teaches, discloses or suggests when the media interface aperture cover retracts, the user interface component is configured to be disabled.  
Examiner respectfully disagrees.
Dines teaches that when the media interface aperture cover retracts, the user interface component is configured to be disabled.  (abs, par 8, 17, 25 “retractable interface contact member 38 the capability to be substantially retracted into the housing 36 when it is desired that the stylus 28 be rotated to the hidden ornamental mode 34 when the stylus is not in use”, 28 “When the contact member 38 is not in use in the hidden ornamental mode 34 and is retracted substantially into the housing 36 the stop 48 is restrained by one end 52a of the slot 48 and when the contact member 38 and if fully extended in the interface engaging mode 31 the stop 48 is restrained by the other end 52b of the slot 50 to secure the contact member within the housing”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and further in view of Dines (US 2010/0188326).
Regarding claim 1 –
Fukatsu teaches a self-service terminal (SST) (abs, col 2 ln 45-50) and comprising:
a media conveyor to transport media received through the media interface aperture (abs, col 4 ln 10-35); and 
including a user interface component. (col 7 on 2-35)
Fukatsu does not disclose a media interface aperture cover.
Kim discloses a media interface aperture cover. (abs, par 15, 31, cl 1).
It would be obvious to one of ordinary skill in the art to combine Fukatsu with the cover of Kim in order to obtain a more durable product.
Fukatsu in view of Kim does not disclose the media interface aperture cover is configured to retract, causing the user interface component to become hidden or disabled when media is received through the media interface aperture.
Dines discloses the media interface aperture cover is configured to retract, causing the user interface component to become hidden or disabled when media is received through the media interface aperture. (abs, par 8, 17, 25 “retractable interface contact member 38 the capability to be substantially retracted into the housing 36 when it is desired that the stylus 28 be rotated to the hidden ornamental mode 34 when the stylus is not in use”, 28 “When the contact member 38 is not in use in the hidden ornamental mode 34 and is retracted substantially into the housing 36 the stop 48 is restrained by one end 52a of the slot 48 and when the contact member 38 and if fully extended in the interface engaging mode 31 the stop 48 is restrained by the other end 52b of the slot 50 to secure the contact member within the housing”)
It would be obvious to one of ordinary skill in the art to combine Fukatsu and Kim with the cover of Dines in order to obtain a more secure device.
Regarding claim 3 –
Fukatsu teaches that the SST is a recycler. (abs)
Regarding claim 4 –
Fukatsu teaches that the SST is an automated teller machine (ATM). (col 15 ln 48-51).
Regarding claim 5 –
Fukatsu teaches that the media conveyor includes a media handling component to process the media received through the media interface aperture. (col 2 ln 45-col 3 ln 2).
Regarding claim 13 -
Kim teaches a retractable media interface aperture cover. (abs, par 15, 31, cl 1)
Dines teaches that when the media interface aperture cover retracts, the user interface component is configured to be disabled. (abs, par 8, 17, 25, 28)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and of Dines (US 2010/0188326), and further in view of Ree et al (US 2012/0242498).
Fukatsu in view of Kim and Dines teaches as above.
Regarding claim 2 –
Kim teaches a media interface aperture cover. (abs, par 15, 31, cl 1)
Ree discloses that the user interface component is embedded in a cover. (par 19)
It would be obvious to one of ordinary skill in the art to combine Fukatsu with the covers of Kim and Dines and with Ree in order to obtain a more user-friendly product.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and of Dines (US 2010/0188326), and further in view of DeJong et al (US 2003/0084170).
Fukatsu in view of Kim and Dines teaches as above.
Regarding claim 6 –
DeJong discloses a user interface component that includes an encrypting PIN pad.(par 223).
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu with the cover of Kim and Dines, and with the encrypting PIN pad of DeJong in order to increase transaction security.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in Kim et al (US 2005/0287853) and of Dines (US 2010/0188326), and further in view of Crews et al (US 2014/0166744).
Fukatsu in view of Kim and Dines teaches as above.
Regarding claim 7 –
Crews discloses a user interface component including an encrypting touch screen. (par 212)
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu, Kim, and Dines, with the encrypting touch screen of Crews in order to increase transaction security.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and Dines (US 2010/0188326), and in view of Crews et al (US 2014/0166744) and further in view of Mattice et al (US 2008/0254862).
Fukatsu in view of Kim, Dines and Crews teaches as above.
Regarding claim 8 –
Kim teaches that the media interface aperture cover is configured to retract. (abs, par 15, 31, cl 1)
Mattice teaches that the touch screen is configured to be wiped clean as it retracts. (par 85)
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu with the encrypted touch screen of Crews and the retracting screen of Kim and wiping screen of Mattice in order to increase transaction security.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and Dines (US 2010/0188326), and further in view of Abel et al (US 2012/0035989).
Fukatsu in view of Kim and Dines teaches as above.
Regarding claim 9 –
Abel teaches a near field communication (NFC) reader. (par 4, 35)
It would be obvious to one of ordinary skill in the art to combine the device of Fukatsu and Kim and Dines with the NFC reader of Abel in order to increase transaction security.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu (US 4,953,086) in view of Kim et al (US 2005/0287853) and Dines (US 2010/0188326), and further in view of Jenkins et al (2016/0110967)
Fukatsu in view of Kim and Dines teaches as above.
Regarding claim 10–
Jenkins teaches that the SST further comprises a display screen that is larger than 15 inches. (pa 16 and 19)
It would be obvious to one of ordinary skill in the art to combine Fukatsu, Kim, and Dines, with the larger screen of Jenkins in order to obtain a more user-friendly device.
Regarding claim 11–
Jenkins teaches that a top most portion of the display screen is 254 millimeters or less from a front edge of the SST. (par 16 (depth 2-3 inches))
Regarding claim 12 –
Jenkins teaches that the top most portion of the display screen is 1200 millimeters or less from a bottom edge of the SST. (par 16 (depth 2-3 inches))
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685